Title: Thomas Jefferson to Thomas Jefferson Randolph, 14 May 1810
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Dear Jefferson
             
                     Monticello 
                     May 14. 10.
          
            
		  I have safely recieved the 4. bottles of oil you sent me and find it very good insomuch that I wish to get more of the same batch. for this purpose I inclose you 10.D. and pray you to get as much more as that will pay for, letting me know at the same time the price, and how much more of the same oil the person has: because if it be cheap, I may still lay in a larger stock of it.   send it up by some boat to mr Higginbotham. 
		  I cannot but press on you my advice to write a letter
			 every day. it is necessary to begin the exercise of developing your ideas on paper. this is best done at first by way of letter.
			 when further advanced in your education it will be by themes & regular discourses. 
                  practice in this, as in all other cases, will render that very easy which now appears to you of
			 insuperable difficulty.
			 your
			 father & family are all well, and will return here in 2. or 3 days, having gone to Edgehill during my absence in Bedford & remained there since from some pressure of the business of the farm.
			 their
			 return is hastened by the situation of mrs Hackley who will increase her family probably in a very few days, and therefore must move hither in time, probably about Thursday or Friday.altho’
			 I have written to you more rarely, yet I am
			 not the less anxious to be informed of your progress in Mathematics. in your letters to me therefore state always in what particular part you are engaged: and never forget that on the closeness
			 of
			 your application at this time depends the future respectability & happiness of your life. ever most affectionately yours
          
            Th:
            Jefferson
        